Opinions of the United
2005 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


12-28-2005

Jiang v. Atty Gen USA
Precedential or Non-Precedential: Non-Precedential

Docket No. 04-2920




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2005

Recommended Citation
"Jiang v. Atty Gen USA" (2005). 2005 Decisions. Paper 43.
http://digitalcommons.law.villanova.edu/thirdcircuit_2005/43


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2005 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                        UNITED STATES COURT OF APPEALS
                             FOR THE THIRD CIRCUIT
                                   __________

                                        No. 04-2920
                                        __________

                                      AI XUN JIANG,
                                                        Petitioner,
                                            vs.

                            Attorney General of the United States,
                                                         Respondent.


                      On Petition for Review of an Order of the
                            Board of Immigration Appeals
          U.S. Department of Justice, Executive Office for Immigration Review
                                (BIA No. A78 726 602)
                                    and an Order of
                        Immigration Judge Donald V. Ferlise
                                      __________

                      Submitted Under Third Circuit L.A.R. 34.1(a)
                                  November 8, 2005
                                    ___________

                 Before: ROTH, FUENTES, and GARTH, Circuit Judges
                                   __________

                                         ORDER


       We hereby amend the opinion in the above-captioned case that was filed on

December 27, 2005 so that the phrase “see footnote 5 ” at lines 6-7 on page 11 is changed

to read “see footnote 4.”
                             By the Court,




                             /s/ Leonard I. Garth
                             Circuit Judge

Dated:   December 28, 2005